                     Case 18-11092-BLS         Doc 876        Filed 12/07/18         Page 1 of 14



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RMH FRANCHISE HOLDINGS, INC., et al.,1                       Case No. 18-11092 (BLS)

                                    Debtors.                 (Jointly Administered)


           AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               HEARING ON DECEMBER 10, 2018 AT 10:00 A.M. (ET)


    WITH PERMISSION FROM THE COURT, THE DECEMBER 10, 2018 HEARING IS
       CANCELLED AND ALL MATTERS SCHEDULED FOR THAT DATE ARE
           GOING FORWARD ON DECEMBER 11, 2018 AT 9:00 A.M. (ET)



RESOLVED MATTER

1.       Debtors’ Thirteenth Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a)
         and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject Certain Unexpired
         Leases, Nunc Pro Tunc to the Rejection Effective Date [D.I. 578, 9/28/18]

         Response/Objection Deadline:                           October 12, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Objection of Maricopa County Treasurer [D.I. 604, 10/5/18]

         Related Documents:

                B.      Certification of Counsel [D.I. 711, 11/5/18]

                C.      Order [D.I. 716, 11/5/18]

                D.      Notice of Revised Proposed Order for Debtors’ Thirteenth Motion for Entry
                        for Entry of an Order, Pursuant to Sections 105(a) and 365(a) and 554(a) of


1
         The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
RMH Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corp.
(1807); Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
Concourse Parkway, N.E., Suite 600, Atlanta, GA 30328.
2
         Amended items appear in bold.

01:23939845.1
                     Case 18-11092-BLS      Doc 876       Filed 12/07/18   Page 2 of 14



                        the Bankruptcy Code, Authorizing the Debtors to Reject Certain Unexpired
                        Leases, Nunc Pro Tunc to the Rejection Effective Date [D.I. 720, 11/6/18]

                E.      Order, Pursuant to Sections 105(a) and 365(a) and 554(a) of the Bankruptcy
                        Code, Authorizing the Debtors to Reject Certain Unexpired Leases, Nunc Pro
                        Tunc to the Rejection Effective Date [D.I. 844, 12/3/18]

         Status:         This matter has been resolved.

ADJOURNED MATTERS

2.       Debtors’ Motion for Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy
         Code: (I) Approving (A) Key Employee Incentive Plan, (B) Key Employee Retention
         Plan, and (C) Severance Plan; and (II) Granting Related Relief [D.I. 296, 6/27/18]

         Response/Objection Deadline:                      July 11, 2018 at 4:00 p.m. (ET); extended
                                                           for the U.S. Trustee until July 26, 2018 at
                                                           4:00 p.m. (ET); extended for the Senior
                                                           Lenders and the Official Committee until
                                                           August 1, 2018 at 4:00 p.m. (ET)
         Responses/Objections Received:

                A.      Informal Responses from the Official Committee

                B.      Objection of the United States Trustee [D.I. 331, 7/12/18]

                C.      [Filed Under Seal] Bank of America’s Objection [D.I. 401, 7/31/18]

         Related Documents:

                D.      Notice of Hearing [D.I. 406, 8/1/18]

                E.      Declaration of Mitchell S. Blocher in Support of Debtors’ Motion for Order,
                        Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code: (I)
                        Approving (A) Key Employee Incentive Plan, (B) Key Employee Retention
                        Plan, and (C) Severance Plan; and (II) Granting Related Relief [D.I. 409,
                        8/1/18]

                F.      [Filed Under Seal] Notice of Revised Exhibits to KEIP, KERP and Severance
                        Motion [D.I. 411, 8/1/18]

                G.      Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code: (I)
                        Approving (A) Modified Key Employee Retention Plan, and (B) Modified
                        Severance Plan; and (II) Granting Related Relief [D.I. 415, 8/2/18]




                                                     2
01:23939845.1
                     Case 18-11092-BLS      Doc 876      Filed 12/07/18   Page 3 of 14



         Status:        The relief with respect to the KEIP is adjourned to the next omnibus hearing
                        date, December 17, 2018 at 11:30 a.m. (ET). An order has been entered with
                        respect to the KERP and Severance Plan.

3.       Debtors’ Second Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject an Executory Contract, Nunc
         Pro Tunc to the Rejection Date [D.I. 206, 6/11/18]

         Response/Objection Deadline:                     June 21, 2018 at 4:00 p.m. (ET)


         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Second Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 259, 6/20/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, December 17, 2018
                        at 11:30 a.m. (ET).

4.       Debtors’ Third Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 217, 6/8/18]

         Response/Objection Deadline:                     June 22, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Third Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 260, 6/20/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, December 17, 2018
                        at 11:30 a.m. (ET).




                                                     3
01:23939845.1
                     Case 18-11092-BLS      Doc 876      Filed 12/07/18   Page 4 of 14



5.       Debtors’ Fourth Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 219, 6/9/18]

         Response/Objection Deadline:                     June 25, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Fourth Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 281, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406,8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, December 17, 2018
                        at 11:30 a.m. (ET).

6.       Debtors’ Fifth Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 220, 6/10/18]

         Response/Objection Deadline:                     June 25, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Fifth Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 282, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, December 17, 2018
                        at 11:30 a.m. (ET).

7.       Debtor’s Sixth Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 242, 6/13/18]

         Response/Objection Deadline:                     June 27, 2018 at 4:00 p.m. (ET)



                                                     4
01:23939845.1
                     Case 18-11092-BLS      Doc 876      Filed 12/07/18   Page 5 of 14



         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Sixth Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 283, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, December 17, 2018
                        at 11:30 a.m. (ET).

8.       Debtor’s Seventh Motion for Entry of an Order, Pursuant to Sections 105(a) and 365(a)
         of the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 250, 6/15/18]

         Response/Objection Deadline:                     June 29, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Informal Response from the Office of United States Trustee

                B.      Applebee’s Response to Debtors’ Seventh Motion to Reject an Executory
                        Contract, Nunc Pro Tunc to the Rejection Date [D.I. 284, 6/25/18]

         Related Documents:

                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, December 17, 2018
                        at 11:30 a.m. (ET).

9.       Debtors’ Ninth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) and
         554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject Certain Unexpired
         Leases, Nunc Pro Tunc to the Applicable Rejection Effective Date [D.I. 301, 6/29/18]

         Response/Objection Deadline:                     July 13, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Objection of JMAC Group, LLC [D.I. 348, 7/13/18]

         Related Documents:

                B.      Order [D.I. 363, 7/17/18]

                                                     5
01:23939845.1
                     Case 18-11092-BLS      Doc 876      Filed 12/07/18   Page 6 of 14




                C.      Notice of Hearing [D.I. 406, 8/1/18]

         Status:        This matter is adjourned to the next omnibus hearing date, December 17, 2018
                        at 11:30 a.m. (ET), as it pertains to the objection of JMAC Group, LLC. An
                        order has been entered for the remainder of this matter.

10.      Debtors’ Twelfth Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) of
         the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory Contracts,
         Nunc Pro Tunc to the Rejection Date [D.I. 560, 9/21/18]

         Response/Objection Deadline:                     October 4, 2018 at 4:00 p.m. (ET)


         Responses/Objections Received:

                A.      Objection of Maricopa County Treasurer [D.I. 591, 10/2/18]

                B.      Response of Applebee’s [D.I. 600, 10/4/18]

         Related Documents:                               None

         Status:         This matter is adjourned to the next omnibus hearing date, December 17,
                         2018 at 11:30 a.m. (ET).

11.      Debtors’ Fourth (4th) Omnibus (Substantive) Objection to Claims Pursuant to Section
         502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1 [D.I. 566,
         9/25/18]

         Response/Objection Deadline:                     October 9, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Response of Lagi Thomas Guardian for Claimant Jessica Cemberci [D.I. 624,
                        10/9/18]

                B.      Response of Allen County (Indiana) Treasurer [D.I. 628, 10/9/18]

         Related Documents:

                C.      Order [D.I. 647, 10/15/18]

                D.      Notice of Submission of Copy of Proofs of Claim with Respect to Debtors’
                        Fourth Omnibus Claims Objection [D.I. 767, 11/13/18]

         Status:         This matter is adjourned to the next omnibus hearing date, January 29, 2019
                         at 10:00 a.m. (ET), as it pertains to the response of Lagi Thomas, Guardian

                                                     6
01:23939845.1
                 Case 18-11092-BLS      Doc 876      Filed 12/07/18   Page 7 of 14



                     for Claimant Jessica Cemberci. The response of Allen County (Indiana)
                     Treasurer has been resolved, as noted in item C.

12.      Debtors’ Objection to Proof of Claim Numbers 474, 477 & 486 Filed by Dine Brands
         Global, Inc., Applebee’s Restaurants LLC, and Applebee’s Franchisor LLC, Solely for
         Purposes of Voting on the First Amended Joint Plan of Reorganization of RMH
         Franchise Holdings, Inc. and its Affiliated Debtors [D.I. 684, 10/25/18]

         Response/Objection Deadline:                 November 5, 2018 at 4:00 p.m. (ET);
                                                      extended for Applebee’s to November 15,
                                                      2018 at 5:00 p.m. (ET); extended for the
                                                      Bank of America until November 16, 2018
                                                      at 5:00 p.m. (ET)

         Responses/Objections Received:                     None

         Related Documents:

                A.   Bank of America, N.A.’s Notice of Joinder in Debtors’ Objection to Proof of
                     Claim Numbers 474,477 & 486 Filed by Dine Brands Global, In., Applebee’s
                     Restaurants LLC, and Applebee’s Franchisor LLC, Solely for Purposes of
                     Voting on the First Amended joint Plan of Reorganization of RMH Franchise
                     Holdings, Inc. and Its Affiliated Debtors [D.I. 729, 11/8/18]

         Status:     Upon approval of the Applebee’s settlement agreement through confirmation
                     of the plan, the Debtors will withdraw this objection

13.      Debtors’ Motion for an Order, Pursuant to Section 1121(d) of the Bankruptcy Code,
         Extending the Exclusive Periods for the Filing of a Chapter 11 Plan and the Solicitation
         of Acceptances thereof [D.I. 688, 10/29/18]

         Response/Objection Deadline:                 November 13, 2018 at 4:00 p.m. (ET);
                                                      extended for Applebee’s to November 20,
                                                      2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.   Objection of Bank of America [D.I. 758, 11/13/18]

         Related Documents:

         Status:     This matter is adjourned to the next omnibus hearing date, December 17,
                     2018 at 11:30 a.m. (ET).

14.      Motion of the Official Committee of Unsecured Creditors for an Order Granting Leave,
         Standing and Authority to Commence, Prosecute and Settle Claims on Behalf of the
         Debtors Estates [D.I. 455, 8/15/18]

                                                 7
01:23939845.1
                     Case 18-11092-BLS      Doc 876     Filed 12/07/18     Page 8 of 14




         Response/Objection Deadline:                    August 29, 2018 at 4:00 p.m. (ET); extended
                                                         for Bank of America to October 4, 2018 at
                                                         4:00 p.m. (ET); extended for the Debtors’ to
                                                         October 5, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.      Objection of Bank of America [D.I. 597, 10/3/18]

            B.     Amended Objection of Bank of America [D.I. 599, 10/4/18]
         Related Documents:

                C.      Stipulation by and Between Bank of America, N.A. and the Official
                        Committee of Unsecured Creditors Adjourning the Hearing with Respect to
                        the Standing Motion [D.I. 481, 8/22/18]

                D.      Notice of Hearing [D.I. 555, 9/18/18]

                E.      Reply of the Official Committee of Unsecured Creditors to Objection of Bank
                        of America, N.A. to Motion for an Order Granting Leave, Standing and
                        Authority to Commence, Prosecute and Settle Claims on Behalf of the
                        Debtors’ Estates [D.I. 610, 10/8/18]

                F.      Declaration of David MacGreevey in Support of Motion of the Official
                        Committee of Unsecured Creditors for an Order Granting Leave, Standing and
                        Authority to Commence, Prosecute and Settle Claims on Behalf of the
                        Debtors’ Estates [D.I. 612, 10/8/18]

         Status:         This matter is adjourned to the hearing scheduled for December 11,
                         2018 at 9:00 a.m. (ET).

15.      First Amended Joint Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc.
         and Its Affiliated Debtors [D.I. 618, 10/9/18]

         Confirmation Response/Objection Deadline:              November 9, 2018 at 4:00 p.m. (ET);
                                                                extended for ARC CAFEUSA001,
                                                                LLC to November 14, 2018 at 5:00
                                                                p.m. (ET); extended for the U.S.
                                                                Trustee to November 16, 2018 at
                                                                5:00 p.m. (ET); extended for Bank of
                                                                America to November 16, 2018 at
                                                                5:00 p.m. (ET); extended for the
                                                                Committee to November 14, 2018 at
                                                                5:00 p.m. (ET)



                                                    8
01:23939845.1
                     Case 18-11092-BLS      Doc 876      Filed 12/07/18   Page 9 of 14




         Confirmation Responses/Objections Received:

                A.      Applebee’s Preliminary Objection to Confirmation of the Debtors’ First
                        Amended Plan of Reorganization [D.I. 693, 10/29/18]

                B.      Objection of Maricopa County Treasurer [D.I. 705, 11/2/18]

                C.      Objection of Jami Brown (McKee) [D.I. 712, 11/2/18]

                D.      Joint Limited Objection of Agree Pensacola LLC, Agree Harlingen LLC and
                        Agree Pensacola Nine Mile LLC [D.I. 730, 11/8/18]
                E.      Objection of the Texas Comptroller of Public Accounts [D.I. 735, 11/9/18]

                F.      Objection of the United States, the Internal Revenue Service [D.I. 736,
                        11/9/18]

                G.      Objection of the Official Committee of Unsecured Creditors [D.I. 742,
                        11/9/18]

                H.      Limited Objection of ARC NHUBOH001, LLC, Brixmor Operating
                        Partnership LP, Brookfield Property REIT, Inc., Starwood Retail Partners
                        LLC, Store Master Funding II, LLC, Store SPE Applebee’s 2013-1, LLC,
                        Tasha Dellagatta, The Macerich Co, Westfest LLC and Yavapai-Prescott
                        Indian Tribe (the “Landlords”) [D.I. 744, 11/9/18]

                I.      Objection of Chamora Ivery, for Herself and Those Similarly Situated [D.I.
                        745, 11/9/18]

                J.      Joinder of WRI Trautmann, L.P. to the Landlords Objection [D.I. 748,
                        11/9/18]

                K.      Objection of ARC CAFEUSA001, LLC [D.I. 768, 11/13/18]

                L.      Objection of Bank of America, N.A. to Confirmation of the First Amended
                        Joint Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc. and
                        Its Affiliated Debtors [D.I. 782, 11/16/18]

                M.      Objection of the United States Trustee [D.I. 785, 11/16/18]

                N.      Supplemental Objection of Bank of America, N.A. to Confirmation of the
                        First Amended Joint Chapter 11 Plan of Reorganization of RMH Franchise
                        Holdings, Inc. and Its Affiliated Debtors [D.I. 861, 12/6/18]

         Cure Response/Objection Deadline:                November 13, 2018 at 4:00 p.m. (ET);
                                                          extended for ARC CAFEUSA001, LLC to
                                                          November 14, 2018 at 5:00 p.m. (ET);

                                                     9
01:23939845.1
                 Case 18-11092-BLS      Doc 876       Filed 12/07/18    Page 10 of 14



                                                       extended for Applebee’s to November 20,
                                                       2018 at 4:00 p.m. (ET)

         Supplemental Cure Response/Objection Deadline:                November 21, 2018 at 4:00
                                                                       p.m. (ET)
         Cure Responses/Objections Received:

                O.    Joint Limited Objection of Agree Harlingen LLC and Agree Pensacola Nine
                      Mile LLC to Cure Amount [D.I. 731, 11/8/18]

                P.    Objection of 5605 Second Avenue, LLC [D.I. 732, 11/8/18]

                Q.    Objection of BlueRoad Ventures, LLC [D.I. 753, 11/13/18]

                R.    Objection of CRI Outparcels, LLC [D.I. 759, 11/13/18]

                S.    Objection of Bank of America [D.I. 760, 11/13/18]

                T.    Objection of Braeburn Investment Group, LLP [D.I. 761, 11/13/18]

                U.    [Withdrawn] Objection of JIL Investments, LLC [D.I. 762, 11/13/18]

                V.    Objection of ARC NPHUBOH001, LLC, Brixmor Operating Partnership LP,
                      Brookfield Property REIT Inc., Starwood Retail Partners LLC, STORE
                      Master Funding II LLC, STORE SPE Applebee’s 2013-1 LLC, Tasha
                      Dellagata, The Macerich Company, Westfest LLC, WRI Trautmann, L.P., and
                      Yavapai-Prescott Indian Tribe (the “Landlords”) [D.I. 764, 11/13/18]

                W.    Joinder of FX Net Lease Holdings LLC to Cure Objection of Agree Harlingen
                      LLC and Agree Pensacola Nine Mile LLC [D.I. 765, 11/13/18]

                X.    Objection of ARC CAFEUSA001, LLC [D.I. 769, 11/13/18]

                Y.    Supplement to Limited Objection of CRI Outparcels, LLC to Proposed Cure
                      Amount [D.I. 780, 11/15/18]

                Z.    Direct Energy Business LLC’s Objection to the Cure Amount Proposed by the
                      Debtors’ Supplemental Notice of Assumption of Executory Contracts [D.I.
                      793, 11/19/18]

         Related Documents:

                AA.   Joint Chapter 11 Plan of RMH Franchise Holdings, Inc. and Its Affiliated
                      Debtors [D.I. 525, 9/4/18]

                BB.   Disclosure Statement with Respect to Joint Chapter 11 Plan of RMH
                      Franchise Holdings, Inc. and Its Affiliated Debtors [D.I. 526, 9/4/18]

                                                 10
01:23939845.1
                  Case 18-11092-BLS     Doc 876       Filed 12/07/18   Page 11 of 14




                CC.   Notice of Hearing to Consider Approval of Disclosure Statement with Respect
                      to Joint Chapter 11 Plan of RMH Franchise Holdings, Inc. and Its Affiliated
                      Debtors [D.I. 528, 9/4/18]

                DD.   Debtors’ Motion for Entry of an Order (I) Approving Disclosure Statement,
                      (II) Fixing Voting Record Date, (III) Scheduling Plan Confirmation Hearing
                      and Approving Form and Manner of Related Notice and Objection
                      Procedures, (IV) Approving Solicitation Packages and Procedures and
                      Deadlines for Soliciting, Receiving and Tabulating Votes On the Plan, and
                      (V) Approving the Forms of Ballot and Notice to Non-Voting Plan Classes
                      [D.I. 559, 9/20/18]
                EE.   Notice of Filing of Blackline of First Amended Joint Chapter 11 Plan of
                      Reorganization of RMH Franchise Holdings, Inc., and Its Affiliated Debtors
                      [D.I. 619, 10/9/18]

                FF.   Disclosure Statement with Respect to First Amended Joint Chapter 11 Plan of
                      Reorganization of RMH Franchise Holdings, Inc. and Its Affiliated Debtors
                      [D.I. 620, 10/9/18]

                GG.   Notice of Filing of Blackline of Disclosure Statement for the First Amended
                      Joint Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc. and
                      Its Affiliated Debtors [D.I. 621, 10/9/18]

                HH.   Notice of Filing of Revised Proposed Order (I) Approving Disclosure
                      Statement, (II) Fixing Voting Record Date, (III) Scheduling Plan
                      Confirmation Hearing and Approving Form and Manner of Related Notice
                      and Objection Procedures, (IV) Approving solicitation Packages and
                      Procedures and Deadline for Soliciting, Receiving and Tabulating Votes on
                      the Plan, and (V) Approving the Forms of Ballot and Notice to Non-voting
                      Plan Classes [D.I. 622, 10/9/18]

                II.   Notice of Filing of Exhibit C to the First Amended Joint Chapter 11 Plan of
                      Reorganization of RMH Franchise Holdings, Inc. and Its Affiliated Debtors
                      [D.I. 630, 10/11/18]

                JJ.   Notice of (I) Approval of Disclosure Statement, (II) Establishment of Voting
                      Record Date, (III) Hearing on Confirmation of Plan and Procedures and
                      Deadline for Objecting to Confirmation of Plan, and (IV) Procedures and
                      Deadline for Voting on Plan [D.I. 634, 10/11/18]

                KK.   Notice of Non-Voting Status to Holders of Class 1, 2,7 & 8 Claims and Equity
                      Interests [D.I. 635, 10/11/18]

                LL.   Amended Notice of (I) Approval of Disclosure Statement, (II) Establishment
                      of Voting Record Date, (III) Hearing on Confirmation of Plan and Procedures


                                                 11
01:23939845.1
                 Case 18-11092-BLS       Doc 876        Filed 12/07/18   Page 12 of 14



                      and Deadline for Objecting to Confirmation of Plan, and (IV) Procedures and
                      Deadline for Voting on Plan [D.I. 636, 10/12/18]

                MM. Order (I) Approving Disclosure Statement, (II) Fixing Voting Record Date,
                    (III) Scheduling Plan Confirmation Hearing and Approving Form and Manner
                    of Related Notice and Objection Procedures, (IV) Approving Solicitation
                    Packages and Procedures and Deadline for Soliciting, Receiving and
                    Tabulating Votes on the Plan, and (V) Approving the Forms of Ballot and
                    Notice to Non-Voting Plan Classes [D.I. 648, 10/15/18]

                NN.   Affidavit of Publication [D.I. 664, 10/19/18]

                OO.   Order Regarding the Treatment of Claims of FLSA Claimants for Purposes of
                      Plan Voting [D.I. 686, 10/26/18]

                PP.   Notice of (I) Possible Assumption of Executory Contracts and Unexpired
                      Leases, (II) Fixing Cure Amounts and (III) Deadline to Object Thereto [D.I.
                      689, 10/29/18]

                QQ.   Notice of Filing of Plan Supplement [D.I. 690, 10/29/18]

                RR.   Notice of Rescheduled (I) Omnibus Hearing Date and (II) Hearing to
                      Consider Confirmation of First Amended Joint Chapter 11 Plan of
                      Reorganization of RMH Franchise Holdings, Inc. and Its Affiliated Debtors
                      [D.I. 733, 11/8/18]

                SS.   Supplemental Notice of (I) Possible Assumption of Executory Contracts and
                      Unexpired Leases, (II) Fixing Cure Amounts and (III) Deadline to Object
                      Thereto [D.I. 773, 11/14/18]

                TT.   Notice of Withdrawal of Limited Objection of Lessor JIL Investments, LLC to
                      Notice of Possible Assumption of Unexpired Lease [D.I. 819, 11/27/18]

                UU.   Notice of Filing of Blackline of First Amended Joint Chapter 11 Plan of
                      Reorganization of RMH Franchise Holdings, Inc. and its Affiliated Debtors,
                      as Modified [D.I. 856, 12/5/18]

                VV.   Notice of Filing of Exhibit C to First Amended Joint Chapter 11 Plan of
                      Reorganization of RMH Franchise Holdings, Inc. and Its Affiliated Debtors,
                      as Modified [Docket No. 859, 12/5/18]

                WW. Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation of
                    Votes and Tabulation of Ballots Cast on the Debtors’ First Amended Joint
                    Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc. and its
                    Affiliated Debtors [D.I. 862, 12/6/18]



                                                   12
01:23939845.1
                 Case 18-11092-BLS      Doc 876       Filed 12/07/18   Page 13 of 14



                XX.   Declaration of Mitchell S. Blocher in Support of the First Amended Joint
                      Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc. and its
                      Affiliated Debtors, as Modified [D.I. 863, 12/6/18]

                YY.   Debtors’ Memorandum of Law in Support of Confirmation of First Amended
                      Joint Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc. and
                      its Affiliated Debtors, As Modified [D.I. 864, 12/6/18]

                ZZ.   Notice of Filing of Proposed Findings of Fact, Conclusions of Law and Order
                      Confirming First Amended Joint Chapter 11 Plan of Reorganization of RMH
                      Franchise Holdings, Inc. and its Affiliated Debtors, as Modified [D.I. 865,
                      12/6/18]

                AAA. VPQCM LLC’S Objection to Confirmation of First Amended Joint
                     Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc. and
                     its Affiliated Debtors, as Modified [D.I. 875; 12/7/18]

         Status          The Debtors believe that items A, B, D, E, F, K, and L have been resolved
                         subject to documentation of the resolution in the Confirmation Order. In
                         addition, the Debtors believe that a portion of items H and J is or will be
                         resolved subject to documentation of the resolution in the Confirmation
                         Order. The Debtors further believe that the cure objections set forth in
                         items O, P, Q, R, S, T, U, W, X, Y, and Z have been resolved. The cure
                         objections set forth in items H, J, and V are adjourned as provided for in
                         the Confirmation Order. This matter is adjourned with respect to items
                         C, G, I, M, and N to the hearing scheduled for December 11, 2018 at
                         9:00 a.m. (ET).

16.      Debtors’ Motion, Pursuant to Section 107(b) of the Bankruptcy Code and Bankruptcy
         Rule 9018, for an Order Authorizing them to File Under Seal Annex A to the Settlement
         Agreement Subject to the Debtors’ Motion, Pursuant to Section 105(a) of the Bankruptcy
         Code and Bankruptcy Rule 9019, for an Order Approving and Authorizing the Settlement
         Agreement By and Among the Debtors, Applebee’s and ACON [D.I. 818, 11/27/18]

         Response/Objection Deadline:                  December 10, 2018 at 10:00 a.m. (ET)

         Responses/Objections Received:                None at this time

         Related Documents:

                A.    Debtors’ Motion, Pursuant to Section 105(a) of the Bankruptcy Code and
                      Bankruptcy Rule 9019, for an Order Approving and Authorizing the
                      Settlement Agreement By and Among the Debtors, Applebee’s and ACON
                      (REDACTED) [D.I. 816, 11/27/18]

                B.    Debtors’ Motion, Pursuant to Section 105(a) of the Bankruptcy Code and
                      Bankruptcy Rule 9019, for an Order Approving and Authorizing the

                                                 13
01:23939845.1
                 Case 18-11092-BLS     Doc 876       Filed 12/07/18   Page 14 of 14



                     Settlement Agreement By and Among the Debtors, Applebee’s and ACON
                     (SEALED) [D.I. 817, 11/27/18]

                C.   Debtors’ Motion for Entry of an Order Shortening the Time for Notice of the
                     Hearing to Consider Debtors’ Motion, Pursuant to Section 107(b) of the
                     Bankruptcy Code and Bankruptcy Rule 9018, for an Order Authorizing them
                     to File Under Seal Annex A to the Settlement Agreement Subject to the
                     Debtors’ Motion, Pursuant to Section 105(a) of the Bankruptcy Code and
                     Bankruptcy Rule 9019, for an Order Approving and Authorizing the
                     Settlement Agreement By and Among the Debtors, Applebee’s and ACON
                     [D.I. 860, 12/6/18]

                D.   Order Shortening the Time for Notice of the Hearing to Consider Debtors'
                     Motion, for an Order Authorizing them to File Under Seal Annex A to the
                     Settlement Agreement Subject of the Debtors' Motion for an Order Approving
                     and Authorizing the Settlement Agreement by and Among the Debtors,
                     Applebee's, and Acon [D.I. 869, 12/6/18]

         Status         This matter is adjourned to the hearing scheduled for December 11,
                        2018 at 9:00 a.m. (ET).

Dated: Wilmington, Delaware             YOUNG CONAWAY STARGATT & TAYLOR, LLP
       December 7, 2018
                                        /s/ M. Blake Cleary
                                        M. Blake Cleary (No. 3614)
                                        Kenneth J. Enos (No. 4544)
                                        Matthew B. Lunn (No. 4119)
                                        Robert F. Poppiti, Jr. (No. 5052)
                                        Shane M. Reil (No. 6195)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1256

                                        Counsel for the Debtors and Debtors in Possession




                                                14
01:23939845.1
